Citation Nr: 1542870	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  13-04 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a low back condition.

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for erectile dysfunction, to include as due to herbicide exposure or a low back condition.

5.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

6.  Entitlement to service connection for pain in the right side, to include as due to herbicide exposure or a low back condition.

7.  Entitlement to service connection for pain in the left side, to include as due to herbicide exposure or a low back condition.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to August 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.   

The Board notes initially that the RO adjudicated the issue as entitlement to service connection for PTSD.  However, evidence indicates the Veteran may have been diagnosed with a different mental health condition.  The U.S. Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for PTSD is not limited to an adjudication of PTSD alone in light of other diagnoses of mental illness in the record.  Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  In other words, a claim for service connection for a specific psychiatric disability should be construed broadly.  Because the record indicates the possibility of a diagnosis of a mental condition other than PTSD, and because different laws and regulations apply to the requirements for service connection for PTSD versus other acquired psychiatric disorders, the Board has recharacterized the issue as listed on the title page of this decision.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2015.  A transcript of those proceedings is of record.

The Veteran has submitted additional evidence since the most recent statement of the case along with a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c).  Therefore, the Board may properly consider such evidence.

The issues of service connection for hepatitis C, erectile dysfunction, hypertension, and pain in the left and right sides are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record contains competent, credible evidence indicating a chronic and continuous symptomatology linking the Veteran's in-service back injury to his current diagnosis of degenerative arthritis of the lumbar spine.

2.  The Veteran's diagnosed anxiety disorder has been medically linked to in-service events by a VA examiner. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative arthritis of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).
 
2.  The criteria for service connection for an acquired psychiatric disorder, including anxiety, have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases", such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" following service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  However, if the condition noted during service is not among those identified as presumptively chronic, then a showing of "continuity of symptoms" after service is generally required for service connection.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

1.  Low Back Condition

Service treatment records show the Veteran injured his back after falling on it during a basketball game circa November 1966.  He was diagnosed with low back strain.  

At his March 2010 VA examination, the Veteran complained of low back pain for the previous 10 years.  The examiner diagnosed the Veteran with degenerative arthritis of the lumbar spine.  The examiner opined that the Veteran's current condition was not resultant from his in-service injury.  

At his Board hearing the Veteran stated his comments at the examination concerning the onset of his back pain were misrepresented and that his pain began while he was in the military and has never stopped, but that the pain was alleviated initially through drug and alcohol use, until it progressively worsened over time. 

Following the Board hearing, the Veteran has submitted lay statements from his daughter and mother that he had complained of back pain continuously since service. 

While the VA examiner proffered a negative nexus opinion between the Veteran's current condition and service, lay statements from the Veteran and his family members depict continuous symptomatology since service.  The Board finds these statements to be credible and the Veteran is competent to report on the pain he has experienced.  Moreover, the Veteran's painful back motion since service indicates a manifestation of at least 10 percent.  38 C.F.R. § 4.71a.  Where, as here, the evidence is in relative equipoise concerning a nexus between the claimed in-service disease or injury and the present disability, the Veteran will receive the benefit of the doubt on the issue.  38 U.S.C.A. § 5107(b).  Therefore, resolving all doubt in the Veteran's favor, service connection for degenerative arthritis of the lumbar spine is granted.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

2.  Acquired Psychiatric Disorder 

The Veteran reported seeing dead bodies during his service and having nightmares concerning these images. He has also described anxiety resultant from being administratively discharged from service.  At an October 2012 VA examination the Veteran reported his mental health symptomatology.  The VA examiner stated that the Veteran did not meet the requirements for PTSD and diagnosed anxiety disorder NOS.  The examiner opined however that the Veteran's condition was a trauma induced syndrome that was at least as likely as not due to in-service stressors.  The Veteran confirmed at his Board hearing that a grant of service connection for a psychiatric disability regardless of the diagnosis would satisfy his appeal with respect to this claim.  As the Veteran has been diagnosed with a mental health condition that has been medically related to service by a VA examiner, service connection is warranted.  


ORDER

Service connection for degenerative arthritis of the lumbar spine is granted.

Service connection for an acquired psychiatric disorder, including anxiety, is granted.


REMAND

The Veteran has been diagnosed with hepatitis C and hypertension since at least 2006.  He attributes his hepatitis to several possible in-service causes, including possible inoculation with dirty needles, teeth removal with unclean instruments and exposure to blood from another soldier, which occurred during a fight.  The Veteran attributes his hypertension to herbicide exposure.  The Veteran also reports experiencing erectile dysfunction and pain on the left and right sides of his low back and abdomen, which he attributes to either herbicide exposure or his low back disability.  As the Veteran has been service-connected herein for low back and psychiatric disabilities, an examination is in order to determine whether any of his other conditions are secondary to these disabilities or are resultant from herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service hepatitis, erectile dysfunction and bilateral abdominal symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

2.  Schedule the Veteran for an examination by an appropriate VA medical professional in order to determine: 

a) Whether it is at least as likely as not that the Veteran's hepatitis C is related to or had its onset during service, and if so, whether his bilateral abdominal and back pain is due to hepatitis.

b) Whether it is at least as likely as not that the Veteran's hypertension is due to exposure to herbicides.  

c) Whether it is at least as likely as not that the Veteran's erectile dysfunction (1) was caused by his arthritis of the lumbar spine or anxiety disorder or (2) has been aggravated by his arthritis of the lumbar spine or anxiety disorder.

d) Whether it is at least as likely as not that the Veteran's bilateral abdominal and back pain (1) was caused by his arthritis of the lumbar spine or anxiety disorder or (2) has been aggravated by his arthritis of the lumbar spine or anxiety disorder.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The examiner should review the Veteran's claims file, conduct any necessary testing,  and provide an explanation for all elements of his/her opinion, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

3.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran with a Supplemental Statement of the Case and afford him the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


